Citation Nr: 1722619	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO. 12-18 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by: Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from February 1975 to February 1976. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the RO in Houston, Texas.

In October 2014, the Veteran appeared and presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge. He accepted such hearing in lieu of an in-person hearing before a Member of the Board . 38 C.F.R. § 20.700(e) (2016). A transcript of the Board hearing is associated with the claims file.

In December 2014, the Board remanded this issue for additional evidentiary development. The appeal has since been returned to the Board for further appellate action. The Board also denied reopening of a claim of entitlement to service connection for hepatitis B, an issue on appeal at that time. The Board's decision with respect to that matter is final. See 38 C.F.R. § 20.1100 (2016). 


FINDING OF FACT

Hepatitis C is not related to service or to any service-connected disability.


CONCLUSION OF LAW

Hepatitis C was not incurred in service and is not proximately due to, a result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. This may be demonstrated by establishing chronicity in service or by notation in service with continuity of symptomatology after service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Hepatitis C is not included among the enumerated chronic diseases. Therefore, the presumption of service connection and the provisions permitting establishment of service connection through notation in service and continuity of symptomatology after service are not for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA's adjudication procedure manual states that hepatitis A was previously called infections hepatitis; hepatitis B was previously called serum hepatitis; and hepatitis C was previously called non-A non-B hepatitis. Hepatitis C is clinically asymptomatic as an acute disease; chronic disease develops in 80 percent of cases following the acute phase; and, diagnosis is generally made incidentally many years later. M21-1, Part III, Subpart iv. 4.1.2a. 

Risk factors for development of hepatitis C include transfusion of blood or blood product before 1992, organ transplant before 1992, or hemodialysis; tattoos,
body piercing, and acupuncture with non-sterile needles; intravenous drug use; high-risk sexual activity; intranasal cocaine use; accidental exposure to blood by percutaneous exposure or on mucous membranes; sharing of toothbrushes or shaving razors; and immunization with a jet air gun injector. Despite the lack of any scientific evidence to document transmission of hepatitis C with air gun injectors, it is biologically possible. M21-1, Part III, Subpart iv. 4.1.2e.

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

Service treatment records reveal the Veteran was admitted to hospital on July 25, 1975, with a diagnosis of hepatitis. It was noted that the Veteran was well until 10 days prior to admission when he began to experience generalized malaise and low back pain. These symptoms increased and about one week prior to admission, he noted a change in urine color, loss of taste for cigarettes, and later, the development of scleral icterus. In the two to three days prior to admission, he had been anorectic, nauseated, and vomited. He denied the use of intravenous medications and was on no medication. The physical examination was normal except for bilateral scleral icterus and right upper quadrant abdominal tenderness to palpation. Serology was negative. Proteins were normal times two. The hepatitis-associated antigen was negative. His course, although somewhat prolonged, was completely uncomplicated. He was discharged on August 22, 1975, with diagnosis of viral hepatitis (VBMS record 10/11/1977, pg. 8) . 

An August 28, 1975, Clinical Note reveals the Veteran stated he had hepatitis for 1 week . A November 13, 1975, Battalion Aid Station Note reveals complaint that kidneys were hurting for about 2 days (VBMS record 10/11/1977, pg. 13). 

The December 11, 1975, Service Separation Examination reveals normal clinical findings for the abdomen and viscera (VBMS record 10/11/1977, pg. 35) . 

After service separation in February 1976, the Veteran was admitted to hospital on February 15, 1978, with a 9-year history of multiple drug dependence noted (VBMS record 03/06/1979). 

A March 1979 VA General Medical Examination a history of intravenous drugs. It was noted that, for the past three years or longer, he had been on Preludin, either intravenously or orally. The diagnosis was drug dependence, intravenous and oral.

A February 11, 1988, Medical Certificate reveals the Veteran's first cocaine use in 1979 and heaviest use from 1984-5. The Veteran reported both intravenous and freebase use (VBMS record 03/08/1989). 

A February 19, 1988, Medical Certificate reveals the Veteran's account that he had hepatitis in 1975 and thought he had it again. He reported his eye looked kind of yellow, his urine was dark, and he hurt all over. The diagnosis was viral syndrome, alcoholic liver disease, and probable hypothyroid. It was noted that he was using intravenous drugs (VBMS record 03/08/1989). 

Hepatitis C is listed in VA problem lists since approximately 2003. The Veteran filed the current claim in 2009. 

The report of a VA Liver Examination dated February 2010 reveals the Veteran's account that he first screened positive for hepatitis C in approximately 1993. He answered "Yes" to a history of intranasal cocaine use and intravenous drug use, but during service and after service. A review of service records revealed viral hepatitis with negative hepatitis-associated antigen, but no statement of hepatitis B, or non-A non-B hepatitis (the designation utilized prior to hepatitis C being identified). Laboratory results confirmed prior exposure to hepatitis B and current infection with hepatitis C. The examiner commented that, as is typical in many cases of hepatitis C infected individuals, either testing was not yet developed/available at the time of exposure and/or repeated test results indicating when the Veteran converted from hepatitis B or C negative to positive are not available. The examiner concluded that, therefore, one cannot determine if the Veteran's current hepatitis status is related to his acute hepatitis while in service without resort to mere speculation. The examiner found that the Veteran does not have chronic hepatitis B, and his only known hepatitis risk factor was intravenous drug use.

The report of a VA Hepatitis Examination dated February 2015 reveals the Veteran was treated in the military in 1975 for viral hepatitis and noted to have past history of hepatitis, resolved, at the time of service separation. The Veteran continued a lifestyle of illicit drug and alcohol use and stated that, in 1992, while donating blood, he was told he had Hepatitis C. This was not formally known until Houston VA Medical Center lab test dated August 1, 2002. 

According to the examiner, hepatitis B surface antibody was not known until Houston VA Medical Center clinic lab test dated November 12, 2010, even though he had never had positive hepatitis B antigen (since 2002) indicated an active hepatitis B infection. He had not received any consideration for hepatitis C treatment due in part to normal liver CT scan in 2012 and his continuing illicit drug use, as well as mental depression, which would disqualify him from viral treatment. Risk Factors included intravenous drug use or intranasal cocaine use, high risk sexual activity, and incarceration in 2007 to 2008. 

The examiner opined that it is less likely as not that the current hepatitis C is causally or etiologically related to the Veteran's active service, to include air gun inoculations received in service. The rationale was that, at the time he was treated for viral hepatitis in service, it was noted he denied use of intravenous medication. Also, it was reported that Veteran had hepatitis-associated antigen negative. Subsequent lab tests failed to show hepatitis B surface antigen or hepatitis A antibody from August 1, 2002, to June 4, 2012. However it had shown positive hepatitis B surface antibody from August 1, 2002, to June 4, 2012, indicating the Veteran had either infection or immunization for hepatitis B, making him immune from further hepatitis infection. The earliest hepatitis C virus antibody record is August 1, 2002. It is assumed therefore that the Veteran had hepatitis B viral infection when in the military in 1975. Whether he also had hepatitis C is open to conjecture since there was no test for hepatitis C at that time. The examiner found that regardless of whether the Veteran had hepatitis B or hepatitis C, it is unlikely to have been the result of immunization. According to the examiner, hepatitis related to mass inoculation has not been scientifically proven. What is much more likely the reason is the Veteran's significant past history of intravenous and or nasal snorting cocaine and other drug use as well as his admission to sexual promiscuity. The examiner noted that, in light of the Veteran's ongoing illicit drug use, no one would consider treatment for this Veteran.

After a review of all of the evidence, the Board finds that the Veteran's hepatitis C is not related to service. There is no medical opinion that conflicts with the opinion offered in February 2015 on the question of etiology. There is also no opinion that purports to relate hepatitis C to a service-connected disability.

The Board acknowledges the examiner's notation of sexual promiscuity in the service. While a relationship to drug use would preclude service connection as in violation of 38 U.S.C.A. §§ 1110, 1131, a relationship to sexual promiscuity would not itself preclude service connection. However, the examiner's statement here is not that either drug use or sexual promiscuity caused hepatitis C, but that both caused hepatitis C. In other words, even if a causal role were acknowledged for sexual transmission, this is not, as stated by the examiner, an independent role, but a role that is inseparable from the role of intravenous and inhaled drug use. 

The Board acknowledges the possibility that the Veteran had hepatitis C in the service. This was acknowledged by the February 2015 examiner as something that was open to conjecture. However, VA law requires more than a mere possibility. VA requires that a service-related etiology must be at least as likely as not. The examiner's statement establishes no more than that the likelihood of in-service incurrence is not 0 percent. Moreover, the onset of hepatitis C in service, even if shown, must be acknowledged to have been caused in material part by drug use. 

The Veteran believes that his hepatitis C is actually related to his incurrence of viral hepatitis in service. Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation. See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007). A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional. However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation. Lay statements are not competent evidence regarding diagnosis or etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2).

The Board finds that relating a current diagnosis of hepatitis C to a distinct viral entity, or variant in service, is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377). Such an opinion requires knowledge of the potential causes and variations of hepatitis, and the inherently medical question of how a resolved viral hepatitis infection in service may have contributed to bring about remote hepatitis C. These are not matters which are capable of lay observation. 

The Board also notes that the diagnosis in service was distinct from the current diagnosis. Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed hepatitis C and the viral hepatitis he had in service.

In sum, the Board finds that hepatitis C is not related to service or to any service-connected disability. Therefore, the Board concludes that service connection for hepatitis C is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

VA's duty to notify was satisfied by letters in September 2009 and January 2010. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained. 

The RO has also obtained a thorough medical examination and medical opinion. The Veteran has made no specific allegations as to the inadequacy of any opinion. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).

As noted above, this appeal involves a remand by the Board for additional evidentiary development. A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). While substantial compliance is required, strict compliance is not. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999). In this case, the RO substantially complied with the Board's remand instructions by scheduling a VA examination and obtaining a medical opinion regarding the etiology of the Veteran's Hepatitis C.

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record. See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2016). The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record. Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim. Moreover, the file was left open for 30 days in order to supplement the record . Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

Service connection for hepatitis C is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


